J-S70016-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                  Appellee                :
                                          :
            v.                            :
                                          :
NAQUAN T. WILLIAMS,                       :
                                          :
                  Appellant               :   No. 1908 EDA 2015

            Appeal from the Judgment of Sentence May 27, 2015,
                 Court of Common Pleas, Delaware County,
              Criminal Division at No. CP-23-CR-0006916-2011

BEFORE: DONOHUE, LAZARUS and PLATT*, JJ.

MEMORANDUM BY DONOHUE, J.:                      FILED NOVEMBER 20, 2015

      Appellant, Naquan T. Williams (“Williams”), appeals from the judgment

of sentence entered on May 27, 2015 by the Court of Common Pleas of

Delaware County, Criminal Division, following the revocation of his parole.

After careful review, we affirm.

      The trial court summarized the relevant facts and procedural history of

this case as follows:

                On two separate occasions in October of 2011[,
            Williams and] three other men entered the stores of
            different cell phone retailers in the Springfield Mall
            and left after stealing cell phones valued at a total of
            $10,254.79. … On January 5, 2012[, Williams]
            entered a negotiated guilty plea to one count of
            criminal conspiracy to commit retail theft and a
            sentence of five to twenty-three months of
            incarceration to be followed by one year of probation
            was imposed. Restitution was ordered in the amount
            of the stolen merchandise.




*Retired Senior Judge assigned to the Superior Court.
J-S70016-15


              On May 10, 2012[, Williams] was released to
          serve the remainder of his sentence of incarceration
          on parole. Although he was directed to report to
          Adult Probation and Parole the following day[,] he
          failed to appear.     On May 24, 2012[,] a bench
          warrant was requested and that warrant was issued
          on June 6, 2012.       [Williams’] supervising parole
          officer cited [Williams’] failure to appear, [] his
          failure to provide a valid address[, his] relocation to
          New York from Maryland without prior notification
          and approval, his failure to comply with state laws
          and [his] failure to pay costs and restitution as
          violations of the conditions of his probation.
          Specifically, regarding the failure to follow state
          laws, [Williams] was sentenced to five and one-half
          years of incarceration in the State of Maryland on
          October 16, 2012 for retail theft. Restitution of
          $19,299.50 was [o]rdered. He was arrested in that
          case on July 2, 2012. See Exhibit A, Request for
          Gagnon II Hearing, 4/30/15.

             The bench warrant remained in effect and was
          lodged as a detainer after his Maryland conviction. A
          Gagnon II hearing was scheduled and took place on
          May 27, 2015. [Williams] appeared by way of [two-
          way simultaneous audio-video communication] from
          the George Hill Correctional Facility in Delaware
          County and stipulated to notice and violation of his
          parole and probation. Over [Williams’] objection[,]
          the recommendation put forth by his parole officer
          was adopted by the [c]ourt. N.T. 5/27/15[, at] 3.
          [Williams] was sentenced to full back time of 562
          days [of incarceration] with immediate parole after
          nine months. As a condition of release[, Williams] is
          required to provide a verifiable Pennsylvania address
          as of April 29, 2015. A new term of one year of
          consecutive probation was imposed for [Williams’]
          violation of probation.

             A [m]otion for reconsideration filed on June 5,
          2015 alleged that the sentence imposed was
          excessive and averred [Williams’] positive efforts
          toward rehabilitation while in prison in Maryland in



                                   -2-
J-S70016-15


              support of reconsideration. That motion was denied
              on June 10, 2015.

Trial Court Opinion, 7/28/15, at 1-2.

        On June 25, 2015, Williams filed a timely notice of appeal. On June

30, 2015, the trial court ordered Williams to file a concise statement of the

errors complained of on appeal pursuant to Rule 1925(b) of the Pennsylvania

Rules of Appellate Procedure. On July 15, 2015, Williams filed a timely Rule

1925(b) statement.

        On appeal, Williams raises the following issue for our review:

“Whether the condition of parole that requires [] Williams to obtain an

address within the Commonwealth of Pennsylvania is illegal?” Williams’ Brief

at 5.     Williams asserts that this condition of parole does not have a

significant connection to either his rehabilitation or the protection of the

public as required under Pennsylvania law.          See id. at 11.      Williams

contends that because he lives in Maryland and does not have a

Pennsylvania residence, his indigent status will make it difficult for him to

obtain housing in Pennsylvania, especially while incarcerated.        Id. at 12.

Williams argues that it was improper for the trial court to order an indigent

defendant to obtain a Pennsylvania residence or remain incarcerated for an

extended time. Id. at 12-13.

        Issues challenging the trial court’s authority to impose a condition on a

defendant’s probation or parole involve the legality of the sentence.




                                       -3-
J-S70016-15


Commonwealth v. Nava, 966 A.2d 630, 632 (Pa. Super. 2009).                “An

assertion that the trial court erroneously imposed an illegal sentence is a

question of law and, as such, our scope of review is plenary and our

standard of review is de novo.”     Commonwealth v. Williams, 980 A.2d
667, 672 (Pa. Super. 2009).

      “If no statutory authority for the sentence exists, the sentence is

illegal and will be vacated.”    Nava, 966 A.2d at 632.      “To be valid, a

condition of parole must have some significant connection to either the

defendant’s rehabilitation or the protection of public safety.” Id. at 635. “A

sentencing court, in conditioning parole upon release from prison, may

‘include in its order such of the conditions as are enumerated in section 9754

[(relating to order of probation)] as may be reasonably related to the

sentence.’”    Commonwealth v. Hermanson, 674 A.2d 281, 283 (Pa.

Super. 1996) (quoting 42 Pa.C.S.A. § 9755(d)).

      Section 9754 of the Sentencing Code, which sets forth the conditions

of probation and parole that a trial court may to impose, states, in pertinent

part, as follows:

              (b) Conditions generally.--The court shall attach
              such of the reasonable conditions authorized by
              subsection (c) of this section as it deems necessary
              to insure or assist the defendant in leading a law-
              abiding life.

              (c) Specific conditions.--The court may as a
              condition of its order require the defendant:




                                     -4-
J-S70016-15


                                *     *      *

                 (9) To remain within the jurisdiction of the
                 court and to notify the court or the probation
                 officer of any change in his address or his
                 employment.

                 (10) To report as directed to the court or the
                 probation officer and to permit the probation
                 officer to visit his home.

                                *     *      *

                 (13) To satisfy any other conditions reasonably
                 related to the rehabilitation of the defendant
                 and not unduly restrictive of his liberty or
                 incompatible with his freedom of conscience.

42 Pa.C.S.A. § 9754(b), (c)(9)-(10), (13).

     The trial court provided the following reasoning for ordering Williams

to provide a Pennsylvania address prior to his release from prison:

           Given [Williams’] unwillingness to comply with the
           conditions of his initial parole and probation,
           specifically, his failure to appear before the Office of
           Adult Probation and Parole Services upon his release
           from incarceration, his failure to report and seek
           permission for a change of address, his travel to the
           State of New York and his commission of a new retail
           theft in the State of Maryland where the restitution
           imposed is nearly $20,000.00, the condition that he
           provide a Pennsylvania address in advance of his
           release is a reasonable one, designed to limit his
           opportunity to violate the terms of his parole and
           probation in the future and to guide him on his path
           toward leading a law-abiding life. Towards this end[,
           Williams’] travel and living arrangements will be
           closely monitored under the supervision of the
           Delaware County Office of Adult Probation and
           Parole.




                                    -5-
J-S70016-15


Trial Court Opinion, 7/28/15, at 4.

      We conclude that the trial court did not err in requiring Williams to

provide a Pennsylvania address prior to his release from prison.      Section

9754(c)(13) authorizes a trial court to impose any condition reasonably

related to the rehabilitation of a defendant.         See 42 Pa.C.S.A. §

9754(c)(13).   Here, the certified record reflects that following his release

from prison on May 10, 2012, Williams failed to comply with the terms of his

parole. See N.T., 5/27/15, at 6-7; Request for Bench Warrant, 5/24/12, at

1-2. The certified record indicates that Williams did not report to his parole

officer as directed, despite his parole officer rescheduling Williams’ report

date to accommodate him, that Williams had not provided his parole officer

with a valid address, and that Williams left the Commonwealth despite not

having permission to do so. Request for Bench Warrant, 5/24/12, at 1-2.

The record further reflects that after his release from prison in May 2012,

Williams committed another theft related crime in the State of Maryland.

N.T., 5/27/15, at 6-7.

      Thus, the certified record supports the trial court’s conclusion that

upon release from prison, Williams will require close supervision because of

his history of non-compliance while on parole. Requiring Williams to provide

a valid Pennsylvania address prior to his release will aid the Delaware

County Office of Adult Probation and Parole in closely supervising him after

his release and ensuring that he does not again leave the Commonwealth



                                      -6-
J-S70016-15


without permission or commit any further crimes.        See 42 Pa.C.S.A. §

9754(c)(9)-(10).    Accordingly, we conclude that the requirement that

Williams provide a valid Pennsylvania address prior to his release from

prison was not illegal, as it was statutorily authorized under section 9754(c)

and it had a significant connection to both Williams’ rehabilitation and the

protection of public safety.   See 42 Pa.C.S.A. § 9754(c)(13); Nava, 966
A.2d at 635.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/20/2015




                                    -7-